Citation Nr: 1715877	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a disability of the left testicle.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right and left ankle disability.

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left eye disability.

5.  Entitlement to service connection for a right eye disability.

6.  Entitlement to service connection for a prostate disability.

7.  Entitlement to service connection for the residuals of a concussion.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

9.  Entitlement to service connection for a lung condition.  

10.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

11.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

12.  Entitlement to a compensable rating for bilateral hearing loss.

13.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran had active service from November 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2016, the Veteran testified before the Board at a hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, sinusitis and a lung condition, and right and left eye disabilities, and for increased ratings for right and left knee disabilities and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for a disability of the left testicle was previously denied in a final April 1967 Board decision.  

2.  Evidence added to the record since the last final April 1967 Board denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a disability of the left testicle.

3.  The claim for service connection for sinusitis was previously denied in a final January 1965 Board decision.  

4.  Evidence added to the record since the last final January 1965 Board denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for sinusitis.

5.  The claim for service connection for right and left ankle disabilities was previously denied in a final April 1967 Board decision.  

6.  Evidence added to the record since the last final April 1967 Board denial is cumulative or redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for right and left ankle disabilities.

7.  The claim for service connection for a left eye disability was previously denied in a final January 1965 Board decision and the RO declined to reopen the claim in a November 2001 decision.  

8.  Evidence added to the record since the last final November 2001 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left eye disability.

9.  The competent medical evidence is against a finding that the Veteran's prostate disability, diagnosed as benign prostatic hyperplasia, was caused or aggravated by, or had its onset during, service.

10.  The competent medical evidence is against a finding that the Veteran suffers from the residuals of a concussion that was caused or aggravated by, or had its onset during, service.

11.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.

CONCLUSIONS OF LAW

1.  The April 1967 Board decision that denied service connection for a left testicle disability is final.  38 U.S.C.A. § 7104  (b) (West 2014); 38. C.F.R. § 20.1100 (2016). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left testicle disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The January 1965 Board decision that denied service connection for sinusitis is final.  38 U.S.C.A. § 7104  (b) (West 2014); 38. C.F.R. § 20.1100 (2016). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The April 1967 Board decision that denied service connection for right and left ankle disabilities is final.  38 U.S.C.A. § 7104  (b) (West 2014); 38. C.F.R. § 20.1100 (2016). 

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for right and left ankle disabilities.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7.  The January 1965 Board decision and November 2001 rating decision that denied service connection for a left eye disability are final.  38 U.S.C.A. § 7104  (b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2016). 

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016).

9.  The requirements for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

10.  The requirements for service connection for the residuals of a concussion have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

11.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was notified in June 2009 that his claim to reopen service connection for right and left ankle disabilities was previously denied, the reasons for the denial, and the elements necessary to reopen his claim.

New & Material Evidence

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Left Testicle Disability

The Board finds that the evidence submitted since the last final Board decision in April 1967, while new, is not material and does not reasonably substantiate the Veteran's claim.  At the time of the April 1967 Board decision, the Board considered, in depth, the Veteran's service treatment records, statements in support of his claim to include at a personal hearing, and post-service treatment records.  At the time, the Veteran reported that his pre-existing testicular disability had been aggravated by an operation performed during service, and that he suffered from residual pain and trouble with walking and sitting due to the anatomy of his left testicle.  The Board summarized the service treatment records, to include noting that on entry into service, the Veteran was noted to suffer from a condition of the left testicle in the inguinal canal, nonprogressive.  The Board summarized the Veteran's surgery of this condition, an orchiopexy, during which time the Veteran reported the history of his left testicular condition dating to his childhood and that the condition caused him pain.  The service records had not shown evidence of trauma or injury to the left testicle.  The Board found that the undescended left testis had existed prior to service and also found that, based upon the service records and post-service records, there was no indication of an increase in severity to the testicular abnormality during service.

Since filing his claim to reopen in 2008, the Veteran has put forth new contentions as to the cause of his current left testicular symptoms.  He contends that his left testicle and left groin were injured during a basketball game in service when another player kicked him in the groin, necessitating hospitalization and surgery.  He has also described an increase in residual symptoms, to include having to catheterize himself daily.

While the Veteran's current statements are new, in that he did not report an injury to his groin at the time of the previous final denial in 1967, and they are not material, as they do not reasonably raise the possibility of substantiating the claim or trigger the duty to assist.  The Board finds that the Veteran's statements to lack credibility.  In that regard, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173 (2003).  The Veteran's statements are unsupported by the service treatment records, as summarized above, and the evidence previously of record, to include his detailed testimony provided in 1966.  There is no indication that the Veteran injured his groin and testicle while playing basketball in service and the evidence directly contradicts that assertion.  In light of the inherently noncredible nature of the statements, the Board finds that the evidence submitted since the last final denial of the claim does not meet the new and material evidence standard, and thus the claim cannot be reopened.

Sinusitis

The Board finds that the evidence submitted since the previous final January 1965 denial of service connection for sinusitis is new and material, and has a reasonable possibility of substantiating the Veteran's claim.  At the time of the January 1965 denial, the Board denied the claim largely due to the results of a March 1964 VA examination that showed no diagnosis of sinusitis.  The Board found that there was no indication of sinusitis in service or post-service.  However, since the Veteran filed his claim to reopen in 2008, the VA treatment records show an ongoing diagnosis of sinusitis in the Veteran's active problem list.  Since filing his claim to reopen, the Veteran has also put forth new contentions as to the etiology of his sinusitis, to include that it is related to breathing jet fumes on the flight line.  These contentions were not stated at the time of the January 1965 Board denial.  These contentions, when reviewed alongside the service treatment records, trigger the duty to assist.  On the Veteran's November 1956 service separation examination, it was noted that he had mild sinusitis for three years.  A March 1964 service treatment record notes that the Veteran had frequent colds all of his adult life, occurring 30 times per year.  The record also demonstrates that the Veteran primarily worked with airplanes while stationed in the US.  In light of the above, the Board finds that the new and material evidence criteria have been met, and the claim is reopened.

Right & Left Ankle Disabilities

The Board finds that new and material evidence has not been received to reopen the previously denied claims for service connection for right and left ankle disabilities.  At the time of the last final decision in April 1967, the Board discussed the Veteran's contentions that he sprained his ankles several times while playing basketball in service and that those injuries caused his current ankle disabilities.  The Board discussed the service treatment records showing that the Veteran injured his left ankle while playing basketball in November 1954.  The Board then discussed a post-service VA examination that showed evidence of minimal degenerative changes of the ankles on x-ray examination.  The Board concluded that the minor injury to the left ankle shown in service did not result in a chronic ankle disability, and that there was no relationship between the Veteran's service and his post-service arthritis of the ankles.  

Since filing his claim to reopen in 2008, the Veteran has stated the same contentions as previously, namely that he injured his ankles while playing basketball in service and continues to suffer from ankle pain and problems.  A May 2015 x-ray of the left ankle continued to show mild arthritis.  The Board finds that this new evidence is cumulative and redundant of the evidence previously of record.  This evidence does not meet the criteria to reopen the claim, as it is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.  The Veteran has put forth the same contentions as stated at the time of the previous denial.  This evidence does not trigger the VA's duty to assist.  Accordingly, the claim for service connection for a right or left ankle disability is not reopened.

Left Eye

The Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for a left eye disability.  At the time of the 1965 Board denial of the claim, a 1964 VA examination had diagnosed the Veteran with keratoconus of the left eye.  The Board denied the claim finding that the July 1956 report in the service treatment records of left eye pain was not a chronic condition and was not related to the post-service diagnosis of keratoconus.  Moreover, the Veteran's keratoconus was not the result of exposure to sunlight or looking at sharp objects, as the Veteran had contended.  In November 2001, the RO declined to reopen the Veteran's claim, stating that the Veteran had not submitted or identified any new and material evidence in support of the claim.

Since the November 2001 final denial, the VA treatment records reflect a new diagnosis of the left eye, specifically blindness of the left eye and pseudophakia.  Various treatment records beginning in 2005 note that the Veteran suffered from a failed corneal graft of the left eye.  Some of the records relate that condition to a "war injury," or history of trauma.  The Veteran has also put forth other contentions, to include that his left eye disability is due to jet fuel that hurt his eye.  When taking into consideration this new evidence, coupled with the indication in the service treatment records of a left eye complaint, and post-service treatment records dated shortly after service demonstrating loss of vision in the left eye, the Board finds that the duty to assist has at least been triggered to obtain a VA examination as to the etiology of the Veteran's left eye disability.  Therefore, the claim is reopened.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a)- not including the Veteran's prostate disability or reported concussion residuals-service connection may also be established by showing continuity of symptoms.  38 C.F.R. §  3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Prostate Disability

The Veteran contends that his prostate disability was caused or aggravated by his service.  His contentions appear to relate his prostate disability, diagnosed as benign prostatic hyperplasia, as related to a left groin injury in service or to his left testicle disability.  However, as explained above, the Board has determined that the claim for service connection for a left testicle disability cannot be reopened.  Therefore, the claim that his prostate disability was caused or aggravated by his left testicle disability cannot be adjudicated on a secondary basis.  Moreover, as discussed above, the service treatment records do not demonstrate trauma to the groin sustained during a basketball game.  They additionally do not indicate that the Veteran suffered from a prostate disability or other prostate symptoms in service.  The post-service treatment records additionally do not reflect a diagnosis of a prostate disability for many decades following service separation.  In light of the Veteran's conclusory statements that his prostate disability was caused or aggravated by service, and in the absence of any indication of a prostate disability in service or for many years following service separation, the Board finds that the evidence weighs heavily against the Veteran's claim for service connection such that the claim must be denied.  The Board finds it to be significant that the Veteran has put forth no contentions as to how his prostate disability is related to service other than vaguely that it is related to his left testicular condition.  Absent any specific contentions or medical evidence of a relationship between his prostate disability and service, or any indication of such in the service records or post-service records, the Board finds that the preponderance of the evidence is against the claim.  In so finding, the Board finds that the Veteran's statements of service incurrence are not credible in light of his report of a left groin injury in service that is directly contradicted by the service records and post-service medical records.  

Residuals of a Concussion

The Veteran contends that he suffered a concussion in service when he fell while playing basketball and hit his head on the concrete or asphalt.  He contends that he was treated for the residuals of a concussion thereafter.  However, the service treatment records do not document that these injuries or events occurred.  Such is significant in this particular case because generally, the Veteran's service treatment records appear comprehensive and to document numerous other incidents of treatment obtained, to include when the Veteran injured his finger and ankle when playing basketball.  The absence of record of concussion or head injury altogether is thus of probative value, and generally questions the Veteran's credibility in his testimony to the Board.  Moreover, the record is otherwise negative for reports of an inservice concussion or head injury, to include VA treatment records and examinations conducted in the 1960s.  Finally, the current post-service treatment records show that the Veteran denied suffering from headaches, his reported residual symptom.  There is additionally no medical nexus or opinion to relate residuals of a concussion to service.  Thus, when weighing the competent and credible evidence of record, the Board finds that the evidence weighs against a finding of a concussion or head injury that occurred in service, and any residual of a concussion currently.  Therefore, when taking into consideration the noncredible nature of the Veteran's statements and the medical records of record, the claim for service connection for residuals of a concussion must be denied.

Lay Statements

The Veteran has provided testimony indicating his belief that his appealed disabilities are related to his service or had their onset in service.  However, the evidence of record weighs heavily against the Veteran's claims that his prostate condition, or residuals of a concussion, were incurred in service.  Furthermore, the question of whether the Veteran suffers from residuals of a concussion or whether his prostate disability is related to service are a complex medical questions not capable of lay observation, and are not otherwise the type of medical question for which lay evidence is competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25 (b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017).


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a left testicle disability is denied.

New and material evidence having been received, the claim to reopen the previously denied claim for service connection for sinusitis is reopened and to that extent only, the appeal is allowed.

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for right and left ankle disabilities is denied. 

New and material evidence having been received, the claim to reopen the previously denied claim for service connection for a left eye disability is reopened and to that extent only, the appeal is allowed.

Service connection for a prostate disability is denied.

Service connection for the residuals of a concussion is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends that he suffers from a psychiatric disorder, to include PTSD and depression, related to his service experiences.  He contends that while he was stationed at Clovis Air Force Base, otherwise called Cannon Air Force Base, from February 1953 to February 1954, he worked on the flight line which entailed rescuing pilots from burning planes.  He contends that one or more pilots died during these drills.  He contends that he has since suffered from nightmares and other psychiatric symptoms since service.  VA treatment records, to include in January 2008, document a diagnosis of PTSD that appears to be based upon the Veteran's reported service stressors.  In October 2009, the RO found that there was insufficient evidence to corroborate the Veteran's stressor.  However, the Board finds that further investigation should be accomplished with regard to whether the Veteran's unit experienced flight causalities and/or deaths as the Veteran has described, and to then obtain a VA examination to determine the etiology of the Veteran's psychiatric disorder(s).

With regard to the Veteran's claims for service connection for sinusitis and a lung condition, the Veteran contends that he suffers from a respiratory disability related to breathing in jet fumes while working on the flight line in service.  The service treatment records reflect multiple entries throughout service referencing nasal congestion, fall rhinorrhea, pharyngitis, and a sore throat.  On the Veteran's November 1956 service separation examination, it was noted that he had mild sinusitis for three years.  A March 1964 service treatment record notes that the Veteran had frequent colds all of his adult life, occurring 30 times per year.  Current VA treatment records reflect an ongoing diagnosis of sinusitis in the Veteran's active problem list.  The Board finds that a VA examination is necessary to determine the etiology of the Veteran's current respiratory disabilities. 

With regard to the Veteran's claims for service connection for right and left eye disabilities, the Veteran claims that his current disabilities of the right and left eye were caused or aggravated by jet fuel hitting his eyes, or looking into sharp objects while completing duties in service, or otherwise began in service.  The service treatment records reflect that in 1956, the Veteran had left eye pain when looking sharply at objects.  Examination was negative but for astigmatism.  On separation examination, it was noted that he had worn glasses since 1951 for reading.  On 1964 post-service VA examination, the Veteran reported losing vision in his left eye while in service that he felt was due to an episode of inflammation of the eye in service.  He denied any eye injury.  He was diagnosed with keratoconus, left eye.  A June 1965 VA record showed a finding of virtually no visual acuity in the left eye.  He was noted to have high astigmatism.  Current treatment records show diagnoses of open angle glaucoma, right eye, pseudophakia, bilaterally, and blindness of the left eye.  The records also note that the Veteran suffered from a failed corneal graft of the left eye.  Some of the records relate that condition to a "war injury," or history of trauma.  In light of the above, a VA examination should be obtained to determine the etiology of the Veteran's eye disabilities.

At his November 2016 hearing before the Board, the Veteran reported that his left and right knee disabilities and bilateral hearing loss had worsened in severity over the previous years.  The Board notes that the Veteran last underwent a VA examination for these disabilities in April 2008 and June 2009.  As these examinations are remote in time, and given the Veteran's contentions that his disabilities have since worsened, the Board finds that new VA examinations should be obtained in order to accurately assess these claims for increased ratings.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate service agency, to include the Joint Services Records Research Center or the National Archives Records Administration, to determine if the Veteran's unit experienced flight causalities as the Veteran describes, namely airplanes that would crash and burn, resulting in deaths of other servicemen, between February 1953 and February 1954.

2.  Unless development of directive #1 contradicts the Veteran's statements entirely, schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  

a)  Diagnose any and all current acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD based upon his reported service stressors of saving servicemen from burning airplanes and witnessing their deaths in crashes.  

 b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

 c) If the Veteran suffers from a psychiatric disorder other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder is related to the Veteran's active duty, to include his reported service stressors.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current respiratory disabilities.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a) Diagnose any current respiratory disabilities, to include sinusitis.

b)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's current respiratory disabilities were caused or aggravated by his service, or had an onset in service, to include, but not limited to, exposure to jet fumes while working in the flight line?  The examiner should take into consideration the service treatment records documenting treatment for pharyngitis, rhinorrhea, nasal congestion, and sore throats, as well as the service separation examination documenting a three year history of mild sinusitis and a cough thought to be related to smoking.

4.  Schedule the Veteran for a VA examination to determine the etiology of his right and left eye disabilities.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's current right or left eye disabilities were caused or aggravated by his service, or had an onset in service, to include, but not limited to, exposure to jet fumes while working in the flight line or the contention that he injured his eye when staring bright objects?  The examiner should take into consideration the service treatment records documenting treatment for left eye pain, as well as the service separation examination documenting the need for reading glasses and the 1965 documentation of loss of vision of the left eye.

5.  Schedule the Veteran for a VA examination to assess the current severity of his right and left knee disabilities. The appropriate DBQ should be used for this examination, if available.  The examiner must test the knee joints for pain on both active and passive motion, in weight-bearing and non weight-bearing.  VA FORM 21-0960M-9, May 2013, Section V, includes a section for these findings.

6.  Schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss. The appropriate DBQ should be used for this examination, if available.  

7.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


